 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   ERNIE HERNANDEZ, III,                              Case No. 1:20-cv-01127-AWI-SAB

11                  Plaintiff,                          ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
12          v.                                          ACTION WITHOUT LEAVE TO AMEND
                                                        FOR FAILURE TO STATE A CLAIM
13   A. HOLT, et al.,
                                                        (ECF Nos. 21, 22)
14                  Defendants.

15

16         Ernie Hernandez, III (“Plaintiff”), a state prisoner, is appearing pro se and in forma

17 pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff filed a first amended

18 complaint on February 26, 2021 that was referred to a United States magistrate judge pursuant to

19 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20         On March 3, 2021, the magistrate judge filed a findings and recommendations

21 recommending that Plaintiff’s first amended complaint be dismissed without leave to amend for

22 failure to state a claim and this action be dismissed.        (ECF No. 22.)    The findings and

23 recommendations was served on Plaintiff and contained notice that any objections to the findings

24 and recommendations were to be filed within thirty days from the date of service. The period for

25 filing objections has passed and no objections have been filed.

26         In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

27 de novo review of this case. Having carefully reviewed the entire file, the court finds the

28 findings and recommendations to be supported by the record and by proper analysis.


                                                    1
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.    The findings and recommendations, filed March 3, 2021, is ADOPTED IN FULL;

 3          2.    Plaintiff’s first amended complaint, filed February 26, 2021, is DISMISSED

 4                WITHOUT LEAVE TO AMEND for failure to state a claim;

 5          3.    This action is DISMISSED for Plaintiff’s failure to state a claim; and

 6          4.    The Clerk of the Court is DIRECTED to close this matter.

 7
     IT IS SO ORDERED.
 8

 9 Dated:    May 18, 2021
                                               SENIOR DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   2
